Judge BRUNETTI,
dissenting:
At this point I must part with Judge Ferguson and Judge King with regal'd to the appellant’s portrayal of the state’s interest not so much as preventing corruption but as presenting a distortion of the state’s republican form of government. The majority opinion rejects this argument, however, I conclude that Oregon has a sufficiently important interest in protecting its republican form of government and I dissent from the affirmance of the district court.
Appellant argues that Measure 6 advances this interest by preventing those who are ineligible to vote from influencing the outcome of elections. We can consider any interest which Measure 6 serves in assessing the constitutionality of the provision. Bolger v. Youngs Drug Products Corp., 463 U.S. 60, 71, 103 S.Ct. 2875, 77 L.Ed.2d 469 (1983).
In several cases the Supreme Court has emphasized the right of states and cities to reserve their political processes and resources for their own residents. In Holt Civic Club v. City of Tuscaloosa, 439 U.S. 60, 70, 99 S.Ct. 383, 58 L.Ed.2d 292 (1978), the Court upheld Alabama legislation that extended police and other city powers over non-residents living within three miles of city borders. The Court concluded that the state did not have to provide those non-residents with the right to vote in city elections. Id. at 70, 99 S.Ct. 383.
The Holt Court emphasized that it was not enough for the non-residents to show that they were affected.by the city’s policies because many non-residents are affected by many cities’ decisions. Id. at 69, 99 S.Ct. 383. Regardless of those extraterritorial effects, non-residents do not have a right to “participate in the political processes bringing it about.” Id. “[0]ur cases have uniformly recognized that a government unit may legitimately restrict the right to participate in its political processes to those who reside within its borders.” Id. at 68, 99 S.Ct. 383.
Similarly, in Martinez v. Bynum, the Court upheld a- Texas provision that allowed public schools to deny access to children who live apart from their parents if the child’s presence in the district is “for the primary purpose of attending free public schools.” 461 U.S. 321, 323 n. 1, 103 S.Ct. 1838, 75 L.Ed.2d 879 (1983). The Court reasoned that the measure furthered “the substantial state interest in assuring that services provided for its residents are enjoyed only by residents.” Id. at 328, 103 S.Ct. 1838.
In other contexts the Supreme Court has suggested, sometimes strongly, that states have a strong interest in ensuring that elected officials represent those who elect them. See, e.g., Shaw v. Reno, 509 U.S. 630, 113 S.Ct. 2816, 2828, 125 L.Ed.2d 511 (1993) (elected officials representing one interest group rather than their entire constituency is a cognizable harm under the fourteenth amendment). In Shaw, the Court was addressing the inverse situation: representatives ignoring much of their constituency in favor of one group of constituents, rather than out-of-district concerns. Id. The analysis, however, underscores the importance of preserving the ties between elected officials and those who elect them. See id.
In Austin v. Michigan Chamber of Commerce, the Court upheld a statute which prohibited all corporations, not just out-of-district, from spending money from their general funds on elections. 494 U.S. 652, 668, 110 S.Ct. 1391, 108 L.Ed.2d 652 (1990). (“The Act does not attempt to equalize the relative influence of speakers on elections, rather it. ensures that expenditures reflect actual public support for the political ideas espoused by corporations ... corporate wealth can unfairly influence elections when it is deployed in the form of independent expenditures, just as it can when it assumes the guise of political contributions”). Id. at 660, 110 S.Ct. 1391. While the Court did not discuss what is meant by “actual public support,” in the context of protecting elections from unfair influences, the concept is by definition limited to those who are eligible to vote, i.e. district residents. See id.
In voting cases, the Court has emphasized both the need for equal representation as *1223well as the latitude states have in determining requirements for voting. Board of Estimate of City of New York v. Morris, 489 U.S. 688, 694, 109 S.Ct. 1433, 103 L.Ed.2d 717 (1989); Carrington v. Rash, 380 U.S. 89, 91, 85 S.Ct. 775, 13 L.Ed.2d 675 (1965) (“states have long been held to have broad powers to determine the conditions under which the right of suffrage may be exercised”). In Morris, the Court struck down a New City municipal board which afforded each borough of the city equal representation despite substantial differences in population. In doing so, the Court emphasized that equal representation was crucial to assuring that each citizen equally participates in government because voting is the only way in which most residents participate in the political process. Morns, 489 U.S. at 693, 109 S.Ct. 1433. In Carrington, the Court struck down a Texas statute which prevented service personnel from voting so long as they remained active members in the military. 380 U.S. at 97, 85 S.Ct. 775. . The Court, however, reaffirmed the wide latitude enjoyed by states in establishing residency requirements, as long as the states do. not violate the fourteenth amendment. Id. at 91, 85 S.Ct. 775.
While none of the eases discussed above are directly on point, taken together they suggest that a state has a sufficiently strong interest in protecting the integrity of electoral district lines. If states have flexibility in determining who is a resident for voting purposes and in taking steps to make sure non-residents do not have access to..some state services, it follows that states also have a strong interest in making sure that elections are decided by those who vote. The Supreme Court has come very close to saying as much in Shaw, Holt, and Austin. With the increasing importance of fundrais-ing in elections generally, Buckley, 424 U.S. at 19, 22, 96 S.Ct. 612, and in Oregon in particular, elections are for all intents and purposes are often decided well before any resident steps into a voting booth.
Thus the Supreme Court’s traditional emphasis of states’ interest in managing elections, assuring that only residents vote, and safeguarding resources for bona fide residents supports Measure 6 because appellants have presented considerable evidence that campaign financing strongly influences Oregon elections. As this was a grant of summary judgment for appellees, that evidencé must be viewed in the light most favorable to appellants. Warren, 58 F.3d at 441. Furthermore, under rigorous scrutiny the state need only demonstrate a sufficiently important interest. Service Employees, 955 F.2d at 1322. I conclude that Oregon has a sufficiently important interest in protecting republican government by ensuring that elections are truly a measure of the preferences of those eligible to vote.
The inquiry thus turns to whether Measure 6 is closely drawn to serve this interest. Id. Legislation is closely drawn when it is not over or under inclusive. See id. Appellees primarily contend that protecting representative government is not a compelling interest. They also maintain, however, that Measure 6 is underinelusive because it permits in-dis-triet donations that “far exceed the candidate’s ‘actual support within the district’ ” and overinclusive because it prevents small out-of-district contributions “that could not possibly erode'or even appear to erode anyone’s vote.”
The underinelusive argument misses the mark. The fact that some in-district residents will donate more than others does not detract from the state’s interest in ensuring that 'elections are truly a' forum for constituents to select a representative. The Supreme Court has cautioned against trying to equalize voices based on wealth. Buckley, 424 U.S. at 48-49, 96 S.Ct. 612. Even if a small group of in-district residents who hold a minority viewpoint contribute a majority of a candidates’ donations, the decision-making process has remained entirely within the district.
The overinclusive argument is stronger. Appellees frequently refer to the hypothetical candidate’s out-of-district mother who wants to donate a dollar to her child’s campaign. To the extent that one views the state’s interest as preventing non-residents from unduly influencing the outcome of an election, Measure 6 is over-inclusive in that it prohibits donations which will have no influence.
*1224The state’s interest, however, is more appropriately characterized as ensuring that only those who are constituents participate in the electoral process. Toward that end, Measure 6 is not over-inclusive in that it prohibits every non-district resident, but no residents, from participating, in the electoral process. See Harwin, 953 F.2d at 490. Unlike the Goleta Water District in Harwin, appellants have presented considerable evidence indicating that out-of-district contributions determine in-district elections and thus have shown that the distinction serves the government’s interest. See id.
Moreover in Austin, the Court rejected an overinclusiveness argument that not all corporations have vast resources. 494 U.S. at 661, 110 S.Ct. 1391. “We accept Congress’ judgment that is it the potential for such influence that demands regulation.” Id. Measure 6 is a manifestation of the state of Oregon’s judgment that out-of-district donations have the potential for undue influence. Under Austin, there is precedent for according that judgment considerable deference. As the rigorous test requires only that the measure be closely drawn to advance the interest, rather than narrowly tailored, Measure 6 is sufficiently closely drawn to survive rigorous scrutiny.
Appellees argue that the measure denies out-of-district residents and out-of-state residents any voice in matters which may strongly affect them interests. In Buckley, however, the Supreme Court emphasized the more limited speech value associated with contributions as opposed to direct expenditures:
By contrast with a limitation upon expenditures for political expression, a limitation upon the amount that any one person or group may contribute to a candidate or political committee entails only a marginal restriction upon the contributor’s ability to engage in free communication ... While contributions may result in political expression if spent by a candidate or an association to present views to the voters, the transformation of contributions into political debate involves speech by someone other than the contributor.
424 U.S. at 20-21, 96 S.Ct. 612. Part of the Buckley court’s analysis emphasized that in only limiting the amount of contributions the Act still allowed the symbolic gesture of contributing. Id. In striking down expenditure limitations, however, the Court commented that they “limit political expression at the core of our electoral process and of the First Amendment freedoms.” Id. at 39, 96 S.Ct. 612. See also Massachusetts Citizens, 479 U.S. at 259-60, 107 S.Ct. 616 (“we have consistently held that restrictions on contributions require less compelling justification than restrictions on independent expenditures”).
Nothing in Measure 6 prevents out-of-district and out-of-state residents from making independent expenditures on behalf of candidates and issues. Appellee discusses stockholders and state employees as two groups that will be denied “any voice” in state elections under Measure 6. That argument is plainly false because these groups will be allowed to make independent expenditures in an effort to persuade the voters of Oregon that a particular candidate should be elected or a particular issue warrants closer attention. See Austin, 494 U.S. at 660, 110 S.Ct. 1391 (the act was not an absolute ban because it permitted independent expenditures from segregated funds). Thus while it could be argued that cases like Holt, which allows cities to exercise jurisdiction over non-residents, heighten the need for non-resident participation in elections through contributions, non-residents can always resort to independent expenditures.
Appellees also rely heavily on Whitmore v. Federal Election Commission, 68 F.3d 1212, 1216 (9th Cir.1996). In Whitmore, a third party candidate sought an injunction ordering candidates not to accept out-of-state contributions because such contributions violate their right to republican government. Id. The court held that the claim was frivolous noting that neither the constitution nor the federal statutes provide any support. Id. The court went on to note that the district court could not have granted the injunction in view of contributor’s First Amendment rights. The amended opinion concluded that “such management of the system of political expression may violate the rights of out-of-state contributors.” Id. (emphasis added).
*1225The use of the word “may” indicates that the Whitmore court did not intend to resolve the First Amendment rights of the contributors. It was sufficient for them to hold that federal law did not prohibit out-of-state contributions. That holding has no bearing on this case because Measure 6 does prohibit out-of-state contributions and thus, unlike in Whitmore, the question of whether such a prohibition is in violation of the First Amendment is squarely before this court.
The Whitmore court was apparently concerned about the Supreme Court’s admonition in Buckley against states favoring the speech of certain segments of the population. 68 F.3d at 1216. “[T]he concept that government may restrict the speech of some- elements of our society in order to enhance the relative voice of others is wholly foreign to the First Amendment.” Buckley, 424 U.S. at 48-49, 96 S.Ct. 612.
Measure 6 clearly favors the voices of in-distriet residents over those of out-of-district residents but no m'ore so than residency' requirements for voting. In Buckley, however, the Court was considering a proposal that attempted to limit the ability of the wealthy to drown out the voices of those with fewer resources. 424 U.S. at 48, 96 S.Ct. 612. Measure 6 discriminates only on the basis of in-district residency and only affects contributions, not independent expenditures.
Finally, it is important to note that Measure 6 does not prevent the hypothetical candidate from donating to her child’s campaign. Measure 6 does prohibit her child from using the funds but only penalizes a candidate when more than 10% of his “total campaign funding” is in violation of the provision. Thus while the statute inhibits out-of-district donations such that it implicates the First Amendment, it does not require our hypothetical candidate to return his mother’s donation. The 10% floor thus essentially functions as a savings clause.
V.
States cannot pick and choose among voices in an effort to create an even playing field but they may take steps to ensure the integrity of political structures and processes. While Measure 6 affects protected speech, it more closely resembles the latter category of state actions and therefore survives rigorous scrutiny under the First Amendment, and I would reverse the District Court’s Opinion and Order and vacate its Declaratory Judgment and Mandatory Injunction.